 1   JENNER & BLOCK LLP
     Kate T. Spelman (Cal. Bar No. 269109)
 2   kspelman@jenner.com
     Alexander M. Smith (Cal. Bar No. 295187)
 3   asmith@jenner.com
 4   633 West 5th Street Suite 3600
     Los Angeles, CA 90071-2054
 5   Telephone: (213) 239-5100
     Facsimile: (213) 239-5199
 6
     JENNER & BLOCK LLP
 7
     Dean N. Panos (admitted pro hac vice)
 8   dpanos@jenner.com
     353 North Clark Street
 9   Chicago, IL 60654-3456
     Phone:       (312) 222-9350
10   Facsimile: (312) 527-0484
11
     Attorneys for Defendant
12   The Kraft Heinz Company

13

14                                     UNITED STATES DISTRICT COURT
15                                  NORTHERN DISTRICT OF CALIFORNIA
16

17   AARON CLARKE and MICHELLE DEVERA,                    Case No. 3:21-cv-02437-RS
     individually and on behalf of all others similarly
18   situated,                                            The Honorable Richard Seeborg
19
                                   Plaintiffs,            STIPULATION AND ORDER TO SET
20                                                        BRIEFING SCHEDULE AND CONTINUE
            v.                                            CERTAIN DEADLINES
21
     THE KRAFT HEINZ COMPANY.
22
                                   Defendant.
23

24

25

26

27

28

                                        STIPULATION AND [PROPOSED] ORDER
                                              CASE NO. 3:21-CV-02437-RS
 1           WHEREAS:

 2           1.      Pursuant to a waiver of service, The Kraft Heinz Company’s deadline to respond to

 3   Plaintiffs’ initial Complaint is July 2, 2021;

 4           2.      Plaintiffs have indicated that they intend to file an amended complaint;

 5           3.      In light of Plaintiffs’ intention to file an amended complaint, the parties agree that Kraft

 6   Heinz need not respond to Plaintiffs’ initial complaint and that any motion to dismiss or other responsive

 7   pleading should be directed at Plaintiffs’ amended complaint;

 8           4.      Kraft Heinz filed a motion to transfer venue of this action to the U.S. District Court for the

 9   Northern District of Illinois on June 22, 2021, and Plaintiffs’ opposition is currently due on July 6, 2021;

10           5.     Plaintiffs have requested, and Kraft Heinz has agreed to provide, an extension of Plaintiffs’

11   deadline to oppose its motion to transfer venue to and including July 16, 2021;

12           6.     Kraft Heinz has requested, and Plaintiffs have agreed to provide, an extension of Kraft

13   Heinz’s deadline to file a reply in support of its motion to transfer venue to and including July 29, 2021;

14           7.      The parties agree that Kraft Heinz’s motion to dismiss any amended complaint shall be due

15   21 days following a ruling on Kraft Heinz’s pending motion to transfer venue;

16           8.     The extensions provided by this Stipulation will not affect any dates set by Court order, and

17   the parties agree that this stipulation is not for the purpose of delay;

18           NOW, THEREFORE, IT IS STIPULATED AND AGREED AS FOLLOWS, subject to Court

19   approval:

20           1.      Plaintiffs shall file an amended complaint on or before July 9, 2021;

21           2.      Kraft Heinz need not file a response to Plaintiffs’ initial complaint;

22           3.      Plaintiffs’ deadline to oppose Kraft Heinz’s pending motion to transfer venue is extended

23   from July 6, 2021 to and including July 16, 2021;

24           4.      Kraft Heinz shall file a reply in support of its motion to transfer venue on or before July 29,

25   2021;

26           5.     Kraft Heinz’s response to any amended complaint shall be due 21 days following this

27   Court’s ruling on its pending motion to transfer venue;

28
                                                             1
                                         STIPULATION AND [PROPOSED] ORDER
                                               CASE NO. 3:21-CV-02437-RS
 1            6.     If this Stipulation is approved, Kraft Heinz agrees to withdraw its pending administrative

 2   motion to stay (ECF No. 18) as moot.

 3

 4   IT IS SO STIPULATED AND AGREED:

 5

 6       Dated: June 30, 2021                                        JENNER & BLOCK LLP

 7                                                             By:         /s/ Alexander M. Smith
                                                                               Alexander M. Smith
 8
                                                                     Attorneys for Defendant
 9                                                                   The Kraft Heinz Company
10

11       Dated: June 30, 2021                                        BURSOR & FISHER, P.A.1
                                                               By:         /s/ L. Timothy Fisher
12
                                                                               L. Timothy Fisher
13

14                                                                   Attorneys for Plaintiffs
                                                                     Aaron Clarke & Michelle DeVera
15

16

17   PURSUANT TO STIPULATION, IT IS SO ORDERED:

18

19           June 30
     Dated: ______________, 2021                          By: __________________________________
                                                                   The Honorable Richard Seeborg
20                                                                  United States District Judge

21

22

23

24

25

26

27
     1
      Pursuant to Civil Local Rule 5-1(i)(3), I, Alexander M. Smith, hereby attest that concurrence in the filing
28   of this document has been obtained from all other signatories hereto.
                                                           2
                                        STIPULATION AND [PROPOSED] ORDER
                                              CASE NO. 3:21-CV-02437-RS
